DETAILED ACTION
	
Allowable Subject Matter
Claims 1-2, 9-14 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach wherein the antenna port impedance varies with a scan angle of the beam within the range of scan angles, the particular fixed antenna port impedance value corresponds to a particular scan angle that differs from the boresight direction, and the particular fixed antenna port impedance value and the corresponding particular scan angle are selected such that a minimum value for the performance metric across all scan angles within the range of scan angles is maximized and in combination with the remaining claimed limitations.
Claim 11 is allowable over the art of record because the prior art does not teach wherein the antenna port impedance varies with a scan angle of the beam within the range of scan angles, the particular fixed antenna port impedance value corresponds to a particular scan angle that differs from the boresight direction, and the particular fixed antenna port impedance value and the corresponding particular scan angle are selected such that a maximum value for the performance metric across all scan angles within the range of scan angles is minimized and in combination with the remaining claimed limitations.

Claim 19 is allowable over the art of record because the prior art does not teach  each of the plurality of impedance matching networks being implemented as a series-L network, with an inductor in series between the antenna port associated with the impedance matching network and an associated amplifier of the plurality of amplifiers, and a shunt capacitor, the inductance of the inductor and the capacitance of the shunt capacitor being selected to adjust a source impedance seen at an input of the associated amplifier to a desired value for the source impedance and in combination with the remaining claimed limitations.
	

Conclusion
The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845